 

--------------------------------------------------------------------------------

Exhibit 10.4
 


SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Security Agreement”) is made as of August 16,
2010 by and between The Amacore Group, Inc., a Delaware corporation (“Debtor”),
and Vicis Capital Master Fund (“Vicis”), a sub-trust of Vicis Capital Series
Master Trust, a unit trust organized and existing under the laws of the Cayman
Islands.
 
R E C I T A L S
 
WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith by
and between Vicis and Debtor (as amended or modified from time to time, the
“Purchase Agreement”), Vicis has made or will make an investment (the
“Investment”) in Debtor’s 15% Senior Secured Convertible Notes due June 30, 2011
(the “Acquired Notes”).
 
WHEREAS, it is a condition precedent to Vicis making the Investment that Debtor
execute and deliver to Vicis a security agreement in the form hereof.
 
WHEREAS, this Agreement is the Security Agreement referred to in the Purchase
Agreement.
 
NOW, THEREFORE, in consideration of the Recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees with Vicis as follows:
 
ARTICLE I
 
DEFINITIONS
 
Capitalized terms not defined herein shall have the meaning given to them in the
Purchase Agreement.  Capitalized terms not otherwise defined herein and defined
in the UCC shall have, unless the context otherwise requires, the meanings set
forth in Article 9 of the UCC as in effect on the date hereof (except that the
term “document” shall only have the meaning set forth in the UCC for purposes of
clause (d) of the definition of Collateral), the recitals and as follows:
 
1.1           Accounts.  “Accounts” shall mean all accounts, including without
limitation all rights to payment for goods sold or services rendered that are
not evidenced by instruments or chattel paper, whether or not earned by
performance, and any associated rights thereto.
 
1.2           Collateral.  “Collateral” shall mean all personal properties and
assets of Debtor, wherever located, whether tangible or intangible, and whether
now owned or hereafter acquired or arising, including without limitation:
 
(a)           all Inventory and documents relating to Inventory;
 
(b)           all Accounts and documents relating to Accounts;
 


 
 

--------------------------------------------------------------------------------

 


(c)           all equipment, fixtures and other goods, including without
limitation machinery, furniture, vehicles and trade fixtures;
 
(d)           all general intangibles (including without limitation payment
intangibles, software, customer lists, sales records and other business records,
contract rights, causes of action, and licenses, permits, franchises, patents,
copyrights, trademarks, and goodwill of the business in which the trademark is
used, trade names, or rights to any of the foregoing), promissory notes,
contract rights, chattel paper, documents, letter-of-credit rights and
instruments;
 
(e)           all motor vehicles;
 
(f)           (i) all deposit accounts and (ii) all cash and cash equivalents
deposited with or delivered to Vicis from time to time and pledged as additional
security for the Obligations;
 
(g)           all investment property;
 
(h)           all commercial tort claims; and
 
(i)           all additions and accessions to, all spare and repair parts,
special tools, equipment and replacements for, and all supporting obligations,
proceeds and products of, any and all of the foregoing assets described in
Sections (a) through (h), inclusive, above.
 
1.3           Event of Default.  “Event of Default” shall have the meaning
specified in the Purchase Agreement.
 
1.4           Inventory.  “Inventory” shall mean all inventory, including
without limitation all goods held for sale, lease or demonstration or to be
furnished under contracts of service, goods leased to others, trade-ins and
repossessions, raw materials, work in process and materials used or consumed in
Debtor’s business, including, without limitation, goods in transit, wheresoever
located, whether now owned or hereafter acquired by Debtor, and shall include
such property the sale or other disposition of which has given rise to Accounts
and which has been returned to or repossessed or stopped in transit by Debtor.
 
1.5           Obligations.  “Obligations” shall mean (a) Debtor’s obligation to
pay interest and principal on the Acquired Notes as required by the terms
thereof and the Transaction Documents; (b) all obligations of the Debtor
associated with any renewal, extension, refinancing, or amendment to the terms
of the Acquired Notes; and (c) all other debts, liabilities, obligations,
covenants and agreements of Debtor contained in the Transaction Documents.
 
1.6           Person.  “Person” shall mean and include an individual,
partnership, corporation, trust, unincorporated association and any unit,
department or agency of government.
 
1.7           Security Agreement.  “Security Agreement” shall mean this Security
Agreement, together with the schedules attached hereto, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof.
 


 
2

--------------------------------------------------------------------------------

 


1.8           Security Interest.  “Security Interest” shall mean the security
interest of Vicis in the Collateral granted by Debtor pursuant to this Security
Agreement.
 
1.9           UCC.  “UCC” shall mean the Uniform Commercial Code as adopted in
the State of Debtor’s organization and in effect from time to time.
 
ARTICLE II
THE SECURITY INTEREST; REPRESENTATIONS AND WARRANTIES
 
2.1           The Security Interest.  To secure the full and complete payment
and performance when due (whether at maturity, by acceleration, or otherwise) of
each of the Obligations, Debtor hereby grants to Vicis a first priority security
interest in all of Debtor’s right, title and interest in and to the Collateral.
 
2.2           Representations and Warranties.  Debtor hereby represents and
warrants to Vicis that:
 
(a)           The records of Debtor with respect to the Collateral are presently
located only at the address(es) listed on Schedule 1 attached to this Security
Agreement.
 
(b)           The Collateral is presently located only at the location(s) listed
on Schedule 1 attached to this Security Agreement.
 
(c)           The chief executive office and chief place(s) of business of
Debtor are presently located at the address(es) listed on Schedule 1 to this
Security Agreement.
 
(d)           Debtor is a Delaware corporation and its exact legal name is set
forth in the definition of “Debtor” in the introductory paragraph of this
Security Agreement.  The organization identification number of Debtor is listed
on Schedule 1 to this Security Agreement.
 
(e)           All of Debtor’s present patents and trademarks, if any, including
those which have been registered with, or for which an application for
registration has been filed in, the United States Patent and Trademark Office
are listed on Schedule 2 attached to this Security Agreement.  All of Debtor’s
present copyrights registered with, or for which an application for registration
has been filed in, the United States Copyright Office or any similar office or
agency of any state or any other country are listed on Schedule 2 attached to
this Security Agreement.
 
(f)           Debtor has good title to, or valid leasehold interest in, all of
the Collateral and there are no Liens on any of the Collateral except Permitted
Liens.
 
2.3           Authorization to File Financing Statements.  Debtor
hereby irrevocably authorizes Vicis at any time and from time to time to file in
any UCC jurisdiction any initial financing statements and amendments thereto
that (a) indicate the Collateral (i) as all assets of Debtor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC or such other jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and (b)
contain any other information required by Part 5 of Article 9 of the UCC for the
sufficiency of filing office acceptance of any financing statement or amendment,
including whether Debtor is an organization, the type of organization and any
state or federal organization identification number issued to Debtor.  Debtor
agrees to furnish any such information to Vicis promptly upon request.  Debtor
also ratifies its authorization for Vicis to have filed in any UCC jurisdiction
any like initial financing statements or amendments thereto if filed prior to
the date hereof.
 


 
3

--------------------------------------------------------------------------------

 


ARTICLE III
AGREEMENTS OF DEBTOR
 
From and after the date of this Security Agreement, and until all of the
Obligations are paid in full, Debtor shall:
 
3.1           Sale of Collateral.  Not sell, lease, transfer or otherwise
dispose of Collateral or any interest therein, except as provided for in the
Purchase Agreement and for sales of Inventory in the ordinary course of
business.
 
3.2           Maintenance of Security Interest.  
 
(a)           At the expense of Debtor, defend the Security Interest against any
and all claims of any Person adverse to Vicis and take such action and execute
such financing statements and other documents as Vicis may from time to time
request to maintain the perfected status of the Security Interest.  Debtor shall
not further encumber or grant a security interest in any of the Collateral
except as provided for in the Purchase Agreement.
 
(b)           Take any other action requested by Vicis to ensure the attachment,
perfection and first priority of, and the ability of Vicis to enforce its
security interest in any and all of the Collateral including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC, to the extent, if any,
that Debtor’s signature thereon is required therefor, (ii) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Vicis to enforce, its security interest
in such Collateral, (iii) taking all actions required by any earlier versions of
the UCC (to the extent applicable) or by other law, as applicable in any
relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction, and (iv) obtaining waivers from landlords where any of the
tangible Collateral is located in form and substance satisfactory to Vicis.
 
3.3           Locations.  Give Vicis at least thirty (30) days prior written
notice of Debtor’s intention to relocate the tangible Collateral (other than
Inventory in transit) or any of the records relating to the Collateral from the
locations listed on Schedule 1 attached to this Security Agreement, in which
event Schedule 1 shall be deemed amended to include the new location.  Any
additional filings or refilings requested by Vicis as a result of any such
relocation in order to maintain the Security Interest in the Collateral shall be
at Debtor’s expense.
 
3.4           Insurance.  Keep the Collateral consisting of tangible personal
property insured against loss or damage to the Collateral under a policy or
policies covering such risks as are ordinarily insured against by similar
businesses, but in any event including fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft,
smoke and uniform standard extended coverage and vandalism and malicious
mischief endorsements, limited only as may be provided in the standard form of
such endorsements at the time in use in the applicable state.  Such insurance
shall be for amounts not less than the actual replacement cost of the
Collateral.  No policy of insurance shall be so written that the proceeds
thereof will produce less than the minimum coverage required by the preceding
sentence, by reason of co-insurance provisions or otherwise, without the prior
consent thereto in writing by Vicis.  Debtor will obtain lender’s loss payable
endorsements on applicable insurance policies in favor of Vicis and will provide
certificates of such insurance to Vicis.  Debtor shall cause each insurer to
agree, by endorsement on the policy or policies or certificates of insurance
issued by it or by independent instrument furnished to Vicis, that such insurer
will give thirty (30) days written notice to Vicis before such policy will be
altered or canceled.  No settlement of any insurance claim shall be made without
Vicis’s prior consent.  In the event of any insured loss, Debtor shall promptly
notify Vicis thereof in writing, and Debtor hereby authorizes and directs any
insurer concerned to make payment of such loss directly to Vicis as its interest
may appear.  Vicis is authorized, in the name and on behalf of Debtor, to make
proof of loss and to adjust, compromise and collect, in such manner and amounts
as it shall determine, all claims under all policies; and Debtor agrees to sign,
on demand of Vicis, all receipts, vouchers, releases and other instruments which
may be necessary or desirable in aid of this authorization.  The proceeds of any
insurance from loss, theft, or damage to the Collateral shall be held in a
segregated account established by Vicis and disbursed and applied at the
discretion of Vicis, either in reduction of the Obligations or applied toward
the repair, restoration or replacement of the Collateral.
 


 
4

--------------------------------------------------------------------------------

 


3.5           Name; Legal Status.  (a) Without providing at least 30 days prior
written notice to Vicis, Debtor will not change its name, its place of business
or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if Debtor does not have
an organizational identification number and later obtains one, Debtor shall
forthwith notify Vicis of such organizational identification number, and (c)
Debtor will not change its type of organization or jurisdiction of organization.
 
ARTICLE IV
RIGHTS AND REMEDIES
 
4.1           Right to Cure.  In case of failure by Debtor to procure or
maintain insurance, or to pay any fees, assessments, charges or taxes arising
with respect to the Collateral, Vicis shall have the right, but shall not be
obligated, to effect such insurance or pay such fees, assessments, charges or
taxes, as the case may be, and, in that event, the cost thereof shall be payable
by Debtor to Vicis immediately upon demand, together with interest at an annual
rate equal to 10% from the date of disbursement by Vicis to the date of payment
by Debtor.
 
4.2           Rights of Parties.  Upon the occurrence and during the continuance
of an Event of Default, in addition to all the rights and remedies provided in
the Transaction Documents or in Article 9 of the UCC and any other applicable
law, Vicis may (but is under no obligation so to do):
 
(a)           require Debtor to assemble the Collateral at a place designated by
Vicis, which is reasonably convenient to the parties; and
 


 
5

--------------------------------------------------------------------------------

 


(b)           take physical possession of Inventory and other tangible
Collateral and of Debtor’s records pertaining to all Collateral that are
necessary to properly administer and control the Collateral or the handling and
collection of Collateral, and sell, lease or otherwise dispose of the Collateral
in whole or in part, at public or private sale, on or off the premises of
Debtor; and
 
(c)           collect any and all money due or to become due and enforce in
Debtor’s name all rights with respect to the Collateral; and
 
(d)           settle, adjust or compromise any dispute with respect to any
Account; and
 
(e)           receive and open mail addressed to Debtor; and
 
(f)           on behalf of Debtor, endorse checks, notes, drafts, money orders,
instruments or other evidences of payment.
 
4.3           Power of Attorney.  Upon the occurrence and during the continuance
of an Event of Default, Debtor does hereby constitute and appoint Vicis as
Debtor’s true and lawful attorney with full power of substitution for Debtor in
Debtor’s name, place and stead for the purposes of performing any obligation of
Debtor under this Security Agreement and taking any action and executing any
instrument which Vicis may deem necessary or advisable to perform any obligation
of Debtor under this Security Agreement, which appointment is irrevocable and
coupled with an interest, and shall not terminate until the Obligations are paid
in full.
 
4.4           Right to Collect Accounts.  Upon the occurrence and during the
continuance of an Event of Default and without limiting Debtor’s obligations
under the Transaction Documents:  (a) Debtor authorizes Vicis to notify any and
all debtors on the Accounts to make payment directly to Vicis (or to such place
as Vicis may direct); (b) Debtor agrees, on written notice from Vicis, to
deliver to Vicis promptly upon receipt thereof, in the form in which received
(together with all necessary endorsements), all payments received by Debtor on
account of any Account; (c) Vicis may, at its option, apply all such payments
against the Obligations or remit all or part of such payments to Debtor; and (d)
Vicis may take any actions in accordance with Section 4.7 of this Agreement.
 
4.5           Reasonable Notice.  Written notice, when required by law, sent in
accordance with the provisions of Section 10.6 of the Purchase Agreement and
given at least ten (10) business days (counting the day of sending) before the
date of a proposed disposition of the Collateral shall be reasonable notice.
 
4.6           Limitation on Duties Regarding Collateral.  The sole duty of Vicis
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as Vicis deals with similar property for
its own account.  Neither Vicis nor any of its directors, officers, employees or
agents, shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of Debtor or
otherwise.
 


 
6

--------------------------------------------------------------------------------

 


4.7           Lock Box; Collateral Account.  This Section 4.7 shall be effective
only upon the occurrence and during the continuance of an Event of Default.  If
Vicis so requests in writing, Debtor will direct each of its debtors on the
Accounts to make payments due under the relevant Account or chattel paper
directly to a special lock box to be under the control of Vicis.  Debtor hereby
authorizes and directs Vicis to deposit into a special collateral account to be
established and maintained by Vicis all checks, drafts and cash payments
received in said lock box.  All deposits in said collateral account shall
constitute proceeds of Collateral and shall not constitute payment of any
Obligation until so applied.  At its option, Vicis may, at any time, apply
finally collected funds on deposit in said collateral account to the payment of
the Obligations, in the order of application selected in the sole discretion of
Vicis, or permit Debtor to withdraw all or any part of the balance on deposit in
said collateral account.  If a collateral account is so established, Debtor
agrees that it will promptly deliver to Vicis, for deposit into said collateral
account, all payments on Accounts and chattel paper received by it.  All such
payments shall be delivered to Vicis in the form received (except for Debtor’s
endorsement where necessary).  Until so deposited, all payments on Accounts and
chattel paper received by Debtor shall be held in trust by Debtor for and as the
property of Vicis and shall not be commingled with any funds or property of
Debtor.
 
4.8           Application of Proceeds.  Vicis shall apply the proceeds resulting
from any sale or disposition of the Collateral in the following order:
 
(a)           to the costs of any sale or other disposition;
 
(b)           to the expenses incurred by Vicis in connection with any sale or
other disposition, including attorneys’ fees;
 
(c)           to the payment of the Obligations then due and owing in any order
selected by Vicis; and
 
(d)           to Debtor.
 
4.9           Other Remedies.  No remedy herein conferred upon Vicis is intended
to be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Security Agreement and the Transaction Documents now or hereafter existing at
law or in equity or by statute or otherwise.  No failure or delay on the part of
Vicis in exercising any right or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right hereunder preclude
other or further exercise thereof or the exercise of any other right or remedy.
 
ARTICLE V
MISCELLANEOUS
 
5.1           Expenses and Attorneys’ Fees.  Debtor shall pay all fees and
expenses incurred by Vicis, including the fees of counsel including in-house
counsel, the protection, administration and enforcement of the rights of Vicis
under this Security Agreement or with respect to the Collateral, including
without limitation the protection and enforcement of such rights in any
bankruptcy.
 
5.2           Setoff.  Debtor agrees that Vicis shall have all rights of setoff
and bankers’ lien provided by applicable law.
 


 
7

--------------------------------------------------------------------------------

 


5.3           Assignability; Successors.  Debtor’s rights and liabilities under
this Security Agreement are not assignable or delegable, in whole or in part,
without the prior written consent of Vicis.  The provisions of this Security
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the parties.
 
5.4           Survival.  All agreements, representations and warranties made in
this Security Agreement or in any document delivered pursuant to this Security
Agreement shall survive the execution and delivery of this Security Agreement,
and the delivery of any such document.
 
5.5           Governing Law.  This Security Agreement and the rights of the
parties hereunder shall be governed in all respects by the laws of the State of
New York wherein the terms of this Security Agreement were negotiated, without
regard to the conflicts of laws thereof.
 
5.6           Counterparts; Headings.  This Security Agreement may be executed
in several counterparts, each of which shall be deemed an original, but such
counterparts shall together constitute but one and the same agreement.  The
article and section headings in this Security Agreement are inserted for
convenience of reference only and shall not constitute a part hereof.
 
5.7           Notices.  All communications or notices required or permitted by
this Security Agreement shall be given to Debtor in accordance with Section 10.6
of the Purchase Agreement.
 
5.8           Amendment; No Waiver; Cumulative Remedies.  No amendment of this
Security Agreement shall be effective unless in writing and signed by Debtor and
Vicis.  Vicis shall not by any act (except by a written instrument signed by
Vicis), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Event of Default or in
any breach of any of the terms and conditions hereof.  No failure to exercise,
nor any delay in exercising, on the part of Vicis, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by Vicis of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which Vicis would otherwise have on
any future occasion.  The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.
 
5.9           Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Security Agreement in such
jurisdiction or affecting the validity or enforceability of any provision in any
other jurisdiction.
 
5.10           WAIVER OF RIGHT TO JURY TRIAL.  VICIS AND DEBTOR ACKNOWLEDGE AND
AGREE THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS SECURITY AGREEMENT WOULD
BE BASED UPON DIFFICULT AND COMPLEX ISSUES AND, THEREFORE, THE PARTIES AGREE
THAT ANY LAWSUIT ARISING OUT OF ANY SUCH CONTROVERSY SHALL BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 


 
8

--------------------------------------------------------------------------------

 


5.11           Submission to Jurisdiction.  As a material inducement to Vicis to
make the Investment:
 
(a)           DEBTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER
RELATING TO OR ARISING OUT OF THIS SECURITY AGREEMENT MAY BE BROUGHT ONLY IN
COURTS OF THE CITY AND STATE OF NEW YORK OR THE FEDERAL COURTS LOCATED IN THE
CITY AND STATE OF NEW YORK AND DEBTOR CONSENTS TO THE JURISDICTION OF SUCH
COURTS.  DEBTOR WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH COURT AND ANY RIGHT IT MAY HAVE NOW OR HEREAFTER HAVE TO CLAIM THAT
ANY SUCH ACTION OR PROCEEDING IS IN AN INCONVENIENT COURT; AND
 
(b)           Debtor consents to the service of process in any such action or
proceeding by certified mail sent to Debtor at the address specified in Section
10.6 of the Purchase Agreement.
 


 
[SIGNATURE PAGE TO FOLLOW]
 


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Security Agreement has been executed as of the day and
year first above written.
 
 

 
THE AMACORE GROUP, INC.
 
By:                                                                          
Name:
Title:
 


 
VICIS CAPITAL MASTER FUND
   By: Vicis Capital LLC
 
By:                                                                          
Name:
Title:

 
 


 
10

--------------------------------------------------------------------------------

 


SCHEDULE 1 TO SECURITY AGREEMENT
 
Locations of Collateral
 
Organizational ID:      






Address of Debtor’s records of Collateral and chief executive office:








Collateral Locations:








 
11

--------------------------------------------------------------------------------

 


SCHEDULE 2 TO SECURITY AGREEMENT
 
Intellectual Property
 




Patents




Trademarks




Copyrights








 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------


